AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               FILED
                                   UNITED STATES DISTRICT COUR
                                        SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERIC A                              JUDGMENT IN A CRIMINAL CASE
                        V.                                          (For Offenses Committed On or After November I, 1987)

               ADALBERTO ORTIZ-RUIZ (I)                                Case Number:          19CR3489-CAB

                                                                    ROXANA SANDOVAL, FEDERAL DEFENDERS, INC.
                                                                    Defendant's Attorney
USM Number                       86995298
□
THE DEFENDANT:
[gJ pleaded guilty to count(s)      ONE (1) OF THE NINE-COUNT SUPERSEDING INFORMATION

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, tbe defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number{s)
8 USC 1324(a)(2)(B)(ii),          ATTEMPT ED BRINGING IN ALIENS WITHOUT                                                I
18 USC 2                          PRESENTATION AND AIDING AND ABETTING




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)
[gj Count(s)     REMAINING AGAINST DEFENDANT                  are         dismissed on the motion of the United States.

      Assessment: $100.00-waived


[gj   JVTA Assessment*: $5,000.00 - WAIVED/DEFENDANT DEEMED INDIGENT.
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
[gJ   No fine                D Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change o f name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    January 3�20


                                                                    HON. Cathy Ann Bencivenga
                                                                    UNITED STATES DISTRICT JUDGE
